DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 07/18/2022 have been entered and carefully considered with respect to claims 1 – 21-, which are pending in this application except for cancelled claims 1 and 2. Claims 3, 11 - 15, and 18 - 20 have been amended. No new matter was added.

Response to Arguments
Allowable Subject Matter
   	Applicant has noted the Examiner's indication that claims 6 - 10 are allowable if rewritten in independent form. In view of the foregoing amendment and the remark discussed herein below, claims 6 - 10 are still maintained as allowable if rewritten in independent form. 

Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 12:
	Applicant alleges that Rapaka does not cure the deficiencies of Li. As is the case with Li, Rapaka also fails to disclose or suggest "determining a QP value for the chrominance component of the picture block based on the one or more existing QP values...wherein the one or more existing QP values comprises a QP value for a luminance component of the picture block collocated with the chrominance component of the picture block, wherein the QP value for the luminance component is not a delta QP value; wherein determining the QP value for the chrominance component of the picture block based on the one or more existing QP values comprises: determining the QP value for the chrominance component of the picture block based on the QP value for the luminance component of the picture block collocated with the chrominance component of the picture block" as specified by claim 3. 
10 / 12 	Application No. 17/249,946 Docket No. 10167P1428USC1 (P1428)Therefore, for at least the reasons set forth above, Applicant submits that independent claim 3 is patentable over Li and Rapaka. Claims 19 and 20 are also patentable over Li and Rapaka, for at least the same reasons given above in connection with claim 3. 
   	Given that the rest of the claims depend from one of the above independent claims, at least for the reasons similar to those discussed above, it is respectfully submitted that the rest of the claims are patentable over the cited references. 
 Response to Applicant’s arguments
Applicant’s arguments have been reviewed along with the amendments. However, all pending claims are rejected, based on the updated grounds of rejection. 
 	Indeed,	Li appears not to be specific about: performing inverse quantization on the chrominance component of the picture block using the determined QP value; wherein the one or more existing QP values comprises a QP value for a luminance component of the picture block collocated with the chrominance component of the picture block, wherein the QP value for the luminance component is not a delta QP value; wherein determining the QP value for the chrominance component of the picture block based on the one or more existing QP values comprises: determining the QP value for the chrominance component of the picture block based on the QP value for the luminance component of the picture block collocated with the chrominance component of the picture block 
.However, Rapaka teaches performing inverse quantization on the chrominance component of the picture block using the determined QP value. (See Rapaka, Par. 0142: inverse quantization unit 86 inverse quantizes, i.e., de-quantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding unit 80. The inverse quantization process may include use of a quantization parameter calculated by video encoder 20 for each video block in the video slice (i.e., determined QP value); See also Figs. 10, 12 and 14; - Teaching of performing inverse quantization on chrominance component of a picture block using determined QP values) wherein the one or more existing QP values comprises a QP value for a luminance component of the picture block collocated with the chrominance component of the picture block, wherein the QP value for the luminance component is not a delta QP value; (See Rapaka, Pars. 0064 – 0069, and Par. 0082) wherein determining the QP value for the chrominance component of the picture block based on the one or more existing QP values comprises: determining the QP value for the chrominance component of the picture block based on the QP value for the luminance component of the picture block collocated with the chrominance component of the picture block. (Rapaka, Par. 0142, and Figs. 10, 12 and 14; - Teaching of performing inverse quantization on chrominance component of a picture block using determined QP values)
Thus, one of ordinary skill in the art would know to combine the features of those references to implement a method for inverse quantization of a picture block. Based on the disclosures of those references, one of ordinary skill in the art would be motivated to combine the teachings of Li and Rapaka to devise a method for inverse quantization of a picture block capable of lowering coding complexity by performing inverse quantization on chrominance component of a picture block using determined QP values.  
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 3 – 5, and 11 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180020241 A1), hereinafter “Li,” in view of Rapaka et al. (US 20160100168 A1), hereinafter “Rapaka.”

 	In regard to claims 1 and 2, the claims are cancelled and no longer analyzed.
	In regard to claim 1, Li discloses: a method for inverse quantization of a picture block, (See Li, Abstract: video decoder reconstructs, based on inverse quantized transform coefficients of the current CU, a coding block of the current CU; Par. 0158: inverse quantization unit 308; Par. 0178: inverse quantization unit 354) the method comprising: 
 	obtaining one or more existing quantization parameter (QP) values from a bitstream, (See Li, Abstract: video decoder receives local quantization information; Par. 0011: means for signaling, in a bitstream, local quantization information for the current quantization group, wherein the quantization parameter is derivable based at least in part on the local quantization information for the current quantization group; and means for including, in the bitstream; See also Pars. 0013, 0067) wherein the one or more existing QP values are associated with a chrominance component of the picture block; (See Li, Pars. 0155, 0219, 0221, and 0230: QP values corresponding to samples of chroma block)
  	determining a QP value for the chrominance component of the picture block based on the one or more existing QP values; (See again Li, Par. 0155: QP values corresponding to the samples of the chroma block are averaged in a weighted manner to derive the delta QP for the chroma block; See further Pars. 0219, 0221, and 0230: derivation of values for QP corresponding to chrominance components); 
  	Li is not specific about: performing inverse quantization on the chrominance component of the picture block using the determined QP value; 
  	wherein the one or more existing QP values comprises a QP value for a luminance component of the picture block collocated with the chrominance component of the picture block, wherein the QP value for the luminance component is not a delta QP value; 
.However, Rapaka teaches those concepts. Rapaka teaches performing inverse quantization on the chrominance component of the picture block using the determined QP value. (See Rapaka, Par. 0142: inverse quantization unit 86 inverse quantizes, i.e., de-quantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding unit 80. The inverse quantization process may include use of a quantization parameter calculated by video encoder 20 for each video block in the video slice (i.e., determined QP value); See also Figs. 10, 12 and 14; - Teaching of performing inverse quantization on chrominance component of a picture block using determined QP values) wherein the one or more existing QP values comprises a QP value for a luminance component of the picture block collocated with the chrominance component of the picture block, wherein the QP value for the luminance component is not a delta QP value; (See Rapaka, Pars. 0064 – 0069, and Par. 0082: indication of chroma/luma components; Par. 0094: indication of QP values for luma and chroma components) (See Rapaka, Par. 0142: inverse quantization unit 86 inverse quantizes, i.e., de-quantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding unit 80. The inverse quantization process may include use of a quantization parameter calculated by video encoder 20 for each video block in the video slice; See also Figs. 10, 12 and 14; - Teaching of performing inverse quantization on chrominance component of a picture block using determined QP values)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Li and Rapaka, before him/her, to combine the features of those references to implement a method for inverse quantization of a picture block. Li teaches a video decoder which receives local quantization information for a current quantization group, and derives, based on the local quantization information, a quantization parameter. Rapaka teaches a device for decoding video data that is configured to determine a quantization parameter for one or more blocks, and dequantize transform coefficients based on the determined quantization parameter. One of ordinary skill in the art would be motivated to combine the teachings of Li and Rapaka to devise a method for inverse quantization of a picture block capable of lowering coding complexity by performing inverse quantization on chrominance component of a picture block using determined QP values.
	In regard to claim 4, the combination of Li and Rapaka discloses: the method of claim 3, wherein determining the QP value for the chrominance component of the picture block based on the QP value for the luminance component of the picture block collocated with the chrominance component of the picture block comprises: 
retrieving a QP value of a luminance block collocated with a sample in a specific position in a chrominance block; (See Rapaka, Pars. 0068 and 0069: Fig. 3 illustrates the relative position of chroma samples with respect to luma samples within a CU; See further Li, Par. 0154: delta QP for chroma (i.e., the chroma delta QP) may be derived from corresponding luma delta QP; Par. 0156: chroma QP values may be derived directly from a luma QP, as, for example, through use of luma-to-chroma QP lookup table) and 
determining the QP value for the chrominance component of the picture block based on the retrieved QP value of the luminance block. (See Rapaka, as cited for above limitation along with Li, Pars. 0225 and 0230: chroma QP values may be directly derived from luma QP values)	In regard to claim 5, the combination of Li and Rapaka discloses: the method of claim 4, wherein the sample in the specific position is a top-left sample in the bottom right quarter of the chrominance block. (See rationale applied to rejection of Claim 4, in regard to specific position of sample as indicated in the instant limitation; Par. 0155: delta QP for the chroma block may be set to the delta QP for the luma sample corresponding to the left top chroma sample of the block; See also Pars. 0066, 0218, and disclosure in Claim 24 of Li: determining, by the video encoder, a luma sample corresponding to a predefined or signaled position such as a top left chroma sample of a chroma coding block of the second CU; See further Claim 38 and Claim 52)	In regard to claim 11, the combination of Li and Rapaka discloses: the method of claim [[2]]3, further comprising: 
determining the QP value for the chrominance component of the picture block based on a weighted sum of the one or more existing QP values of the one or more luminance components of the neighboring blocks of the picture block. (See Li, Pars. 0034, 0035 and Figs. 17B, and 18 A, B: operation for averaging identified distinct luma delta quantization parameters in a weighted manner; - (averaging also involves summing operation); Fig. 18A: example operation for quantizing chroma transform coefficients; See also Pars. 0155, Pars. 0221 – 223; See also Rapaka, as cited above in Pars. 0121, 0136, 0137 and further, Par. 0117: intra-predictive coding of the current video block relative to one or more neighboring blocks in the same frame; QP values for one or more luminance components of neighboring blocks of the picture block)
	In regard to claim 12, the combination of Li and Rapaka discloses: the method of claim [[2]]3, further comprising: 
determining the QP value for the chrominance component of the picture block based on a weighted sum of the one or more existing QP values of the one or more chrominance components of the neighboring blocks of the picture block. (See rationale applied to above rejection of Claim 11 on the basis of Li, as cited above in Pars. 0034, 0035 and Figs. 17B, and Figs. 18 A, B: and Pars. 0155, Pars. 0221 - 223)
	In regard to claim 13, the combination of Li and Rapaka discloses: the method of claim [[2]]3, further comprising: 
determining the QP value for the chrominance component of the picture block based on both the QP value for the luminance component of picture block collocated with the chrominance component of the picture block (See rationale applied to above rejection of Claim 2 and Claim 3, on the basis of the cited references (See Rapaka, Pars. 0064 – 0069, and Par. 0082: indication of chroma/luma components; Par. 0094: indication of QP values for luma and chroma components; (See also Pars. 0121, 0136 and 0137 in the same line); See further Par. 0117: blocks in the same picture)) and a weighted sum of the one or more existing QP values of the one or more chrominance components of the neighboring blocks of the picture block. (See rationale applied to above rejection of Claim 11 on the basis of Rapaka, as cited above in Pars. 0064 – 0069, Par. 0082, Pars. 0121, 0136, 0137 and further, Par. 0117, as applied now to QP values respectively for one or more chrominance components of neighboring blocks of picture block)
	In regard to claim 14, the combination of Li and Rapaka discloses: the method of claim [[2]]3, further comprising: 
determining the QP value for the chrominance component of the picture block based on both a weighted sum of the one or more existing QP values of the one or more chrominance components of the neighboring blocks of the picture block (See rationale applied to above rejection of Claim 11 or Claim 12, on the basis of Li, as cited above in Pars. 0034, 0035 and Figs. 17B, and Figs. 18 A, B: and Pars. 0155, Pars. 0221 – 223; - i.e., determining the QP value for the chrominance component as disclosed in the instant limitation) and a weighted sum of the one or more existing QP values of the one or more luminance components of the neighboring blocks of the picture block. (See again rationale evoked for above rejection of Claim 11, applied, mutatis mutandis, to rejection of Claim 14, on the basis of the cited references in Li, as described above for determining the QP value for the chrominance component of the picture block as disclosed in the instant limitation)
	In regard to claim 15, the combination of Li and Rapaka discloses: the method of claim [[2]]3, further comprising: 
 	determining the QP value for the chrominance component of the picture block based on the one or more existing QP values (Rationale applied to rejection of Claim 3, as analyzed above, also applies to the present limitation, on the basis of the previously cited references;.(See Li, Pars. 0219, 0221, and 0230: derivation of values for QP corresponding to chrominance components; - i.e., determining a QP value for the chrominance component of the picture block based on the one or more existing QP values) and at least one of the following: 
a chrominance delta QP value signaled in the bitstream, (See Li, Par. 0155 and 0156: chroma delta QP value) or 
a chrominance QP offset value signaled in the bitstream. (See Li, Pars. 0156, 0228: chroma offset QP value; Par. 0233: applying chroma QP offset to derive chroma quantization parameter; See also Rapaka, Pars. 0082, 0087, 0088: QP derivation involving signaling adaptive QP offsets)
	In regard to claim 16, the combination of Li and Rapaka discloses: the method of claim 15, further comprising: 
obtaining a partition depth value of the block; (See Li, Par. 0018: example of block partitioning by using Quad-Tree-Binary-Tree partitioning structure; Pars. 0114, 0115: partition depth value of a block by tree portioning; Pars. 0118 – 0126: various depth values for blocks) and 
determining the QP value for the chrominance component of the picture block based on the one or more existing QP values (Rationale applied to rejection of Claim 3, as analyzed above, also applies to the present limitation, on the basis of the previously cited references;.(See Li, Pars. 0219, 0221, and 0230: determining a QP value for the chrominance component of the picture block based on the one or more existing QP values) and the chrominance delta QP value signaled in the bitstream, (See Li, Par. 0155 and 0156: chroma delta QP value for a chrominance delta QP value signaled in the bitstream) if the partition depth value is below a threshold. (See Li, Pars. 0114, 0115: partition depth value of a block by tree portioning; (maximum allowed binary tree depth (MaxBTDepth; minimum allowed binary tree leaf node size (MinBTSize)) suggest a threshold the depth has to be below)); Pars. 0118 – 0126: various depth values for blocks; Par. 0065: quantization information for CUs that have sizes below a given threshold) 
	In regard to claim 17, the combination of Li and Rapaka discloses: the method of claim 16, wherein the threshold is determined based on a pre-defined number, or a number signaled in a parameter set. (See Li, Par. 0059: current CU size is equal to the smallest CU size defined in a sequence parameter set (SPS); Par. 0065: size signaled in a picture parameter set (PPS); Par. 0136: video decoder 30 may obtain, from the bitstream, the threshold in terms of multiples of a smallest size of the coding blocks; video decoder 30 may obtain the indication of the threshold from a SPS, a PPS, a slice header, or another high-level syntax parameter set)	In regard to claim 18, the combination of Li and Rapaka discloses: the method of claim 2, wherein the luminance component of the block and the chrominance component of the block are partitioned independently by separate partition trees. (See Li, Par. 0152: examples of separate luma and chroma coding trees; - i.e., indication of luminance component and chrominance component of the block partitioned independently by separate partition trees)
	In regard to claim 19, the combination of Li and Rapaka discloses: a method for quantization of a picture block, (See Li, Par. 0007: quantizing, by the video encoder, based on a quantization parameter; See also Fig. 12A; - The method of Claim 19 for quantization of a picture block is the counterpart of the method of Claim 1, as analyzed above, for inverse quantization of a picture block; See further Par. 0146:  video encoder 20 and video decoder 30 may quantize or inverse quantize; disclosure for quantizing and inverse quantizing transform coefficients) the method comprising: performing quantization on a chrominance component of the picture block using a determined quantization parameter (QP) value; (See Li, Par. 0195: video encoder 20 for quantizing chroma transform coefficients; Par. 0225 and Fig. 18A: operation for quantizing chroma transform coefficients) obtaining one or more existing QP values and including the one or more existing QP values into a bitstream, wherein the one or more existing QP values are associated with the chrominance component of the picture block; (See rationale applied to rejection of Claim 3 for defining, mutatis mutandis, the above limitation) determining a QP parameter for the chrominance component of the picture block based on the one or more existing QP values and the determined QP value; (See also rationale applied to rejection of Claim 3 for defining, mutatis mutandis, the above limitation) and including the QP parameter into the bitstream, wherein the one or more existing QP values comprises a QP value of a collocated block in the luminance component, wherein the QP value for the luminance component is not a delta QP value; (See rationale applied to rejection of Claim 3 for defining, mutatis mutandis, the above limitation) and determining the QP parameter for the chrominance component of the picture block based on the one or more existing QP values and the determined QP value comprises: (See rationale applied to rejection of Claim 3 for defining, mutatis mutandis, the above limitation) determining the QP parameter for the chrominance component of the picture block based on the QP value of the collocated block in the luminance component and the determined QP value. (Rationale applied to rejection of Claim 3 also applies here, mutatis mutandis, to the above limitations as also defined in Claim 3))

In regard to claim 20, the combination of Li and Rapaka discloses: a decoding apparatus for boundary partition of a block of a picture, (See Li, Abstract: current quantization group is defined as a group of successive CUs so that boundaries of the current quantization group must be boundaries of the CUs; See also Par. 0132, Par. 0147: quantizing, by the video) the decoding apparatus comprising: one or more processors; (See Li, Par. 0051: Video encoder 20 and video decoder 30 each are implemented as any of a variety of suitable programmable and/or fixed-function circuitry, such as one or more microprocessors) and a non-transitory computer-readable storage medium coupled to the processors and storing programming instructions, (See Li, Par. 0051: non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure) which when executed by the processors, cause the decoding apparatus to: obtain one or more existing quantization parameter (QP) values from a bitstream, wherein the one or more existing QP values are associated with a chrominance component of the block of the picture; determine a QP value for the chrominance component of the block of the picture based on the one or more existing QP values; and perform inverse quantization on the chrominance component of the block of the picture using the determined QP valued 6 / 12Application No. 17/249,946 Docket No. 10167P1428USC1 (P1428) wherein the one or more existing QP values comprises a QP value for a luminance component of the picture block collocated with the chrominance component of the picture block, wherein the QP value for the luminance component is not a delta QP value; wherein to determine the QP value for the chrominance component of the picture block based on the one or more existing QP values, the programming instructions, which when executed by the processors, cause the decoding apparatus to: determine the QP value for the chrominance component of the picture block based on the QP value for the luminance component of the picture block collocated with the chrominance component of the picture block. (Rationale applied to rejection of Claim 3 also applies here, mutatis mutandis, to the above limitations as also defined in Claim 3)
	In regard to claim 21, the combination of Li and Rapaka discloses: an encoding apparatus for boundary partition of a block of a picture, (See rationale applied to rejection of Claim 20 as analyzed above, and on the basis of Par. 0051: Video encoder 20 and video decoder 30 each are implemented; - which suggests and encoding apparatues) the encoding apparatus comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the processors and storing programming instructions, which when executed by the processors, cause the encoding apparatus to perform the method according to claim 19. (See rationale applied to rejection of Claim 20 as analyzed above, and on the basis of the cited references as in Claim 20; See also rationale applied to rejection of Claim 19, in regard to: determining a QP parameter for the chrominance component of the picture block based on the one or more existing QP values and the determined QP parameter; and including the QP parameter into the bitstream)

Allowable Subject Matter
Claims 6 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims as below:  

References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tourapis et al. (US 20150071345 A1) teaches CHROMA QUANTIZATION IN VIDEO CODING.
Van der Auwera et al. (US 20130259141 A1) teaches CHROMA SLICE-LEVEL QP OFFSET AND DEBLOCKING.
Jun et al. (US 20210250575 A1) teaches Image processing device for performing data decompression.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487